Lindsay, J.
The indictment in this case we think good and sufficient. The offense of taking up, using, and selling an estrav, without complying with the laws regulating estrays, is charged to have been committed on the 10th of April, 1866. Although the estray laws were suspended by the act of the 25th of February, 1863, and by the act of the 7th of December, 1863, during the then existing war, and until six months after peace should be concluded, that period had fully elapsed when this offense is charged to have been committed, and the statutes were then in full force and operation. When the people of Texas grounded arms, or surrendered, the term “war,” in the sense in which it was used in those statutes, may be said to have ended. This fact the court is presumed to know historically. So, the statute being in full force, the penalty could not be dormant and inoperative.
The third exception to the verdict and judgment of the court below is answered in the opinion of the court, pronounced at the present term, in the three cases of the State v. Forrest, McCartney, and Boren, brought up by appeal from the same county. [Ante, p. 503.] The court not being able to discover any fatal error in the verdict and judgment of the court below, the judgment is
Aeeirmed.